Citation Nr: 1606017	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for left knee patellofemoral syndrome (left knee disability).
 
 2. Entitlement to an initial disability evaluation in excess of 10 percent for right knee patellofemoral syndrome (right knee disability). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A May 2008 rating decision, in pertinent part, granted service connection for the left knee disability, assigning an initial 10 percent evaluation, and granted service connection for the right knee disability, rating it as noncompensable.  By way of a subsequent January 2009 rating decision, the RO increased the right knee disability rating to 10 percent for the entire period on appeal.  The Veteran continues her appeal.  

In September 2012, the Veteran testified before the undersigned during a Board hearing.  A transcript of that hearing is associated with the claims file.  

This case was most recently before the Board in February 2014 when it was remanded for additional development.  It has returned to the Board.  

During the September 2012 Board hearing, the Veteran, through her representative, raised the issues of service connection for a neck disability, bilateral upper extremity condition, bilateral foot condition, and the issue of an increased rating for the service connected back disability.  These issues were referred to the Agency of Original Jurisdiction (AOJ) in the February 2014 Board remand but have not yet been adjudicated by the AOJ.  Hence, the Board again refers these issues to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that her knee disabilities are worse than the 10 percent initial ratings assigned to each knee.  Although the case was remanded in 2014 for an additional examination, there is evidence that the Veteran's left knee has worsened since that time.  The Veteran in January 2016 requested a temporary total disability rating based on left knee surgery convalescence as she had surgery in December 2015.  As the evidence indicates that her knee disability increased in severity since her last VA examination in August 2014, she should be afforded a new examination to determine the current level of severity.  See Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Veteran's claims file reflects that the most recent medical records pertaining to the Veteran's knee disabilities, other than VA examinations, are dated in 2008.  Efforts should be made to obtain updated treatment records. 

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers for her service-connected knee disabilities.  With the Veteran's assistance, copies of any pertinent records should be obtained and added to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above is completed, the RO should schedule the Veteran for a VA examination to assess the current nature and severity of the service-connected bilateral knee patellofemoral syndrome with instability.  To the extent possible, the examination should be completed by a physician.  The Veteran's claims file is to be made available to the examiner for review.  

All indicated tests should be performed and all findings must be reported in detail.  X-rays should be obtained, if necessary.  If not, the examiner should explain why this is so.  

The examiner should report the ranges of knee motion in degrees for both knees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  These determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain, flare-ups, or repetitive use.

The examiner should consider the Veteran's lay statements and testimony as to her symptomatology as it pertains to her knees.  A clear explanation or rationale for any and all opinions expressed in the examination report would be of considerable assistance to the Board.

3.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



